IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         : No. 2524 Disciplinary Docket No. 3
                                         :
FRANK N. TOBOLSKY                        : Board File No. C1-18-527
                                         :
                                         : (Supreme Court of New Jersey, D-98
                                         : September Term 2017)
                                         :
                                         : Attorney Registration No. 50998
                                         :
                                         : (Out of State)
                                         :
                                       ORDER

PER CURIAM
       AND NOW, this 9th day of October, 2018, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal

discipline, Frank N. Tobolsky is disbarred from the practice of law in the Commonwealth

of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.